PER CURIAM:
Keith E. Wyatt appeals the district court’s order granting Defendants’ motions for summary judgment and dismissing claims against Defendant King for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(l). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wyatt v. Mahon, No. 2:06-cv-00348-JBF (E.D.Va. Sept. 21, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.